 88DECISIONS OF NATIONALLABOR RELATIONS BOARDMojave Electric Cooperative,Inc.andInternationalBrotherhood of ElectricalWorkers, Local Union387, Petitioner.Case 28-RC-2631April 16, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn December 11, 1973, the Acting RegionalDirector forRegion 28 issued a Decision andDirection of Election in the above-entitled proceed-ing, in which he found in effect that the involved oralrecognition was not a bar to the petition because itwas not in writing, and that the subsequent writtenrecognition agreement was not a bar because it wasexecuted during the Petitioner's organizing cam-paign. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfileda timely request for review of the ActingRegional Director's Decision, together with a sup-porting brief, assertinginter alia,that he erred as amatter of law in concluding that a recognitionagreement must be in writing to be a bar.By telegram dated January 14, 1974, the NationalLabor Relations Board granted the request forreview and stayed the election pending decision onreview. Thereafter, the Employer and the Petitionerfiled briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the briefs on review, and makes thefollowing findings:On August 5, 1965, the International BrotherhoodofElectricalWorkers,LocalUnionNo. 769,AFL-CIO, herein called Local 769, was certified asthe exclusive representative of employees of theEmployer in a unit substantially the same as that inwhich Petitioner now seeks an election. The latestcollective-bargaining agreement between Local 769and the Employer expired on September 16, 1973.1At a meeting on July 30, however, the Employer'sgeneral manager was informed by a representative ofthe International Brotherhood of Electrical Workers,herein called the International, that the Internationalwas considering transferring jurisdiction over thecertified unit from Local 769 to the Petitioner, itssister local.On September 13, the Employer conducted a poll1Except as otherwise noted,all dates herein are in 1973.2This dismissal was based on the conclusion that Employer had a good-of its employees to determine whether Local 769 stillrepresented a majority. By a vote of nine to seven,the employees indicated that they no longer wishedto be represented by Local 769. After being informedof the results of the poll, Local 769 filed an unfairlabor practice charge alleging that the Employer hadrefused to bargain withit inviolation of Section8(a)(5) of the Act.On September 19 and 20, a group of employeesformed the Mojave Electric Cooperative EmployeeBargaining Committee, herein called the Intervenor,of which the Employer had knowledge on September29.On October 17, pursuant to a demand by theIntervenor and after a showing that it represented amajority of the unit employees, the Employer orallyrecognized the Intervenoras exclusivebargainingagent.On October 30, shortly after the Regional Directorhad dismissed the aforementioned unfair laborpractice charge filed by Local 769,2 the Employer, ineffect,confirmed its prior oral commitment byexecuting with the Intervenor a document whereinthe Employer agreed to recognize the Intervenor asthe exclusive representative of the unit employees forthe purpose of collective bargaining.Meanwhile, on October 25, Petitioner held its firstorganizationalmeeting and between that date andOctober 30, the date of the written recognitionagreement, the Petitioner was engagingin a generalorganizing campaign among the employees and hadobtained a number of signed authorization cards.It is settled doctrine that a recognition agreementwill bar a petition provided such recognition hasbeen granted "in good faith on the basis of apreviously demonstrated showing of majority and ata time when only that union was actively engaged inorganizing the unit employees."3We agree with the Acting Regional Director thatthe October 30 written recognition agreement cannotbe a bar as it was executed during the Petitioner'sactiveorganizing campaign.There remains forconsideration the principal issue of whether the oralrecognition agreement of October 17 constitutes abar. Relying on Board policy that collective-bargain-ing agreements must be in writing in order to havebar quality, the Acting Regional Director was of theview that recognition agreements also had to be inwriting in order to bar a petition. We disagree, forthe same policy considerations requiring memoriali-zation of collective-bargaining agreements are notapplicable to recognition agreements.However, we find for other reasons that the oralrecognition here is not a bar to the petition. Thus, itappears that at the time recognition was extended thefaith doubt concerningLocal 769'smajority status.3SoundContractorsAssociation,162 NLRB364, 365.210 NLRB No. 24 MOJAVE ELECTRIC COOPERATIVE, INC.Employer knew from its own poll that 7 of the 16polled employees remained adherents of incumbentLocal 769.Moreover, the Employer had beenadvised in July of the possibility that jurisdictionwould be transferred to the Petitioner which didbegin an active organizing campaign shortly afterrecognition was accorded. In these circumstances, weconclude that recognition was extended at a timewhen the Employer knew that another labor organi-zationhad substantial support among the unit4 In order to assure, that all eligible voters may have theopportunity tobe informed of the issues in the exercise of theirstatutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB1236;N L.R.B v. Wyman-GordonCo.,394 U.S.759. Accordingly, At A herebydirected that a revised election eligibility list,containing the names and addresses of all the eligible voters,must be filed89employees. Accordingly, we find thatoral recogni-tionof the Intervenor does not barthe instantpetition.Accordingly, the case is hereby remanded to theRegional Director for Region 28 for the purpose ofconducting an election in accordance with theDirection of Election except that the payroll periodfor eligibility shall be that immediately preceding thedate of issuance.4by the Employer with the Regional Director for Region 28 within 7 days ofthe date of this Decision on Review.The Regional Director shall make thelist available to all parties to the election.No extension of time to file thislistshallbe granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.